UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1311



SADIO DIALLO,

                                                        Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-622-486)


Submitted:   December 17, 2007            Decided:   April 28, 2008


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peter Nyoh, LAW OFFICES OF ENOW & PATCHA, Silver Spring, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Jason Xavier Hamilton,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sadio Diallo, a native and citizen of Guinea, petitions

for   review   of   an   order   of   the   Board   of   Immigration   Appeals

(“Board”) denying her motion to reopen immigration proceedings. We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying Diallo’s motion to

reopen as untimely.      See 8 U.S.C.A. § 1229a(c)(7)(C)(i) (West 2005

& Supp. 2007); 8 C.F.R. § 1003.2(a) (2007).              Accordingly, we deny

the petition for review for the reasons stated by the Board.              See

In re: Diallo, No. A97-622-486 (B.I.A. Mar. 22, 2007). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                              PETITION DENIED




                                      - 2 -